Exhibit 10.1
 
FIRST AMENDMENT TO FORBEARANCE AGREEMENT




THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT made this 26th day of April, 2010
by and among SYNERGX SYSTEMS INC. (“Borrower”), a corporation organized and
existing pursuant to the laws of the State of Delaware, having an address at 209
Lafayette Drive, Syosset, New York 11791, and TD BANK, N.A. f/k/a TD Banknorth,
N.A., a national association, successor by merger to Hudson United Bank
(“Lender”), with a place of business at 1000 MacArthur Boulevard, Mahwah, New
Jersey 07430, Casey Systems Inc., a corporation of the State of New York, having
an address at 209 Lafayette Drive, Syosset, New York 11791, Casey Fire Systems
Inc., a corporation of the State of Delaware, having an address at 209 Lafayette
Drive, Syosset, New York 11791 and Casey Systems Technologies Inc., a
corporation of the State of Delaware, having an address at 209 Lafayette Drive,
Syosset, New York 11791 (Casey Systems Inc., Casey Fire Systems Inc. and Casey
Systems Technologies Inc. are hereinafter collectively referred to as,
“Guarantor”).


W I T N E S S E T H:


WHEREAS:


A. Borrower entered into a revolving loan agreement with Hudson United Bank
(“Hudson”) on October 9, 2003 and pursuant to such revolving loan agreement,
Borrower executed and delivered to Lender its promissory note in the original
principal amount of THREE MILLION AND NO/100 (3,000,000.00) DOLLARS (the
Revolving Note);


B. Borrower subsequently requested that Hudson continue to provide financing
under the Revolving Loan and otherwise modify the terms and conditions of the
aforementioned revolving loan agreement;


C. Hudson agreed to continue to provide financing under the Revolving Loan and
to otherwise modify certain other terms and conditions of the aforementioned
revolving loan agreement strictly in accordance with the terms and conditions of
a first amendment to revolving loan agreement, promissory note and other loan
documents dated April 11, 2005;


D. Borrower again requested that Lender extend the maturity date of the
Revolving Loan and the Revolving Note, release General Sound (Texas) Company
from its guaranty of the obligations of Borrower to Lender and make certain
other modifications and changes to the terms and conditions of the
aforementioned revolving loan agreement;


E. Lender agreed to extend the maturity date of the Revolving Loan and the
Revolving Note, to release General Sound (Texas) company from its guaranty of
the obligations of Borrower to Lender and to make certain other modifications
and changes to the terms and conditions of the aforementioned revolving loan
agreement strictly in accordance with the terms and conditions of a second
amendment to revolving loan agreement, promissory note and other loan documents
dated as of September 29, 2006;


F. Borrower then request that Lender increase the amount of funds available
under the Revolving Loan from “THREE MILLION and 00/100 (3,000,000.00) DOLLARS”
to “THREE MILLION FIVE HUNDRED THOUSAND and 00/100 (3,500,000.00) DOLLARS,”
modify the inventory cap and make certain other modifications and changes to the
terms and conditions of the aforementioned revolving loan agreement;
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
G. Lender agreed to increase the amount of funds available under the Revolving
Loan from “THREE MILLION and 00/100 (3,000,000.00) DOLLARS” to “THREE MILLION
FIVE HUNDRED THOUSAND and 00/100 (3,500,000.00) DOLLARS,” to modify the
inventory cap and to make certain other modifications and changes to the terms
and conditions of the aforementioned revolving loan agreement in accordance with
the terms and conditions of a third amendment to revolving loan agreement,
promissory note and other loan documents dated August 31, 2007;


H. In connection with the third amendment, Borrower executed and delivered to
Lender its promissory note in the original principal amount of $3,500,000.00
dated August 31, 2007 (the “Restated Revolving Note”);


I. Borrower then requested that Lender extend the Termination Date of the
Revolving Loan and the Restated Revolving Note from “January 1, 2008” to
“January 31, 2009,” waive a financial covenant violation and make certain other
modifications and changes to the terms and conditions of the aforementioned
revolving loan agreement;
 
 
J. Lender agreed to extend the Termination Date of the Revolving Loan and the
Restated Revolving Note from “January 31, 2008” to “January 31, 2009,” to waive
a financial covenant violation and to make certain other modifications and
changes to the terms and conditions of the aforementioned revolving loan
agreement in accordance with the terms and conditions of a fourth amendment to
revolving loan agreement, promissory note and other loan documents dated
December 28, 2007;


K. Borrower again requested that Lender extend the Termination Date of the
Revolving Loan and the Restated Revolving Note from “January 31, 2009” to
“October 1, 2009,” reduce the amount of funds available under the Revolving Loan
from “THREE MILLION FIVE HUNDRED THOUSAND and 00/100 (3,500,000.00) DOLLARS” to
“TWO MILLION FIVE HUNDRED THOUSAND and 00/100 (2,500,000.00)  DOLLARS,” modify
the interest rate payable on the Revolving Loan and the Restated Revolving Note,
waive certain financial covenant violations and make certain other modifications
and changes to the terms and conditions of the aforementioned revolving loan
agreement;


L. Lender agreed to extend the Termination Date of the Revolving Loan and the
Restated Revolving Note from “January 31, 2009” to “October 1, 2009,” to reduce
the amount of funds available under the Revolving Loan from “THREE MILLION FIVE
HUNDRED THOUSAND and 00/100 (3,500,000.00) DOLLARS” to “TWO MILLION FIVE HUNDRED
THOUSAND and 00/100 (2,500,000.00)  DOLLARS,” to modify the interest rate
payable on the Revolving Loan and the Restated Revolving Note, to waive certain
financial covenant violations and to make certain other modifications and
changes to the terms and conditions of the aforementioned revolving loan
agreement in accordance with the terms and conditions of a fifth amendment to
revolving loan agreement, promissory note and other loan documents dated as of
January 30, 2009 (the revolving loan agreement dated October 9, 2003 as amended
by the first amendment to revolving loan agreement, promissory note and other
loan documents dated April 11, 2005, the second amendment to revolving loan
agreement, promissory note and other loan documents dated as of September 29,
2006, the third amendment to revolving loan agreement, promissory note and other
loan documents dated August 31, 2007,  the fourth amendment to revolving loan
agreement, promissory note and other loan documents dated December 28, 2007 and
the fifth amendment to revolving loan agreement, promissory note and other loan
documents dated as of January 30, 2009 are hereinafter collectively referred to
as, the “Loan Agreement”);


M. In connection with the fifth amendment, Borrower executed and delivered to
Lender its promissory note in the original principal amount of $2,500,000.00
dated as of January 30, 2009 (the “Second Restated Revolving Note”);


N. Borrower and Guarantor acknowledge that the Revolving Loan and the Second
Restated Revolving Note matured on October 1, 2009, that Borrower failed to
maintain the minimum Effective Tangible Net Worth covenant for the period ended
September 30, 2009 as required by Section 9.19 of the Loan Agreement and the
Debt Service Coverage Ratio covenant for the period ended September 30, 2009 as
required by Section 9.21 of the Loan Agreement which failures constitute
Defaults and Events of Defaults under the Loan Agreement and that Borrower has
failed to pay the Revolving Loan and the Second Restated Revolving Note in full;


O. Notwithstanding these Defaults and Events of Defaults under the Loan
Agreement and Borrower’s failure to pay the Revolving Loan and the Second
Restated Revolving Note on October 1, 2009, Borrower and Guarantor requested
that Lender (i) not demand immediate payment in full of all Obligations of
Borrower to Lender; and (ii) not commence collection action against Borrower and
Guarantor through April 30, 2010 (the “Forbearance Period”) while Borrower
attempts to finance the Obligations with another lender and/or sell all or a
portion of its assets and/or find investors for Borrower’s business to provide
funds to pay the Obligations in full;


P. At Borrower’s request and subject to strict compliance with the terms and
conditions of a forbearance agreement among Borrower, Guarantor and Lender dated
January 11, 2010 (the “Forbearance Agreement”), Lender agreed, during the
Forbearance Period, (i) to refrain from demanding immediate payment in full of
all Obligations; and (ii) not to commence collection action against Borrower and
Guarantor during the Forbearance Period while Borrower attempted to finance the
Obligations with another lender and/or sell all or a portion of its assets
and/or find investors for Borrower’s business to provide funds to pay the
Obligations in full;


Q. Borrower and Guarantor have now requested that Lender (i) not demand
immediate payment in full of all Obligations of Borrower to Lender; and (ii) not
commence collection action against Borrower and Guarantor through July 31, 2010
(the “Extended Forbearance Period”) while Borrower continues to attempt to
finance the Obligations with another lender and/or sell all or a portion of its
assets and/or find investors for Borrower’s business to provide funds to pay the
Obligations in full; and


R. At Borrower’s request and subject to strict compliance with the terms and
conditions of this first amendment to the forbearance agreement (the “First
Amendment”) as set forth below, Lender will, during the Extended Forbearance
Period, (i) refrain from demanding immediate payment in full of all Obligations;
and (ii) not commence collection action against Borrower and Guarantor during
the Extended Forbearance Period while Borrower attempts to finance the
Obligations with another lender and/or sell all or a portion of its assets
and/or find investors for Borrower’s business to provide funds to pay the
Obligations in full.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereto agree as follows:


1. Borrower and each Guarantor again acknowledge that various Defaults and
Events of Defaults have occurred in connection with Borrower’s credit facility
and are continuing.  By reason of such Defaults and Events of Default and given
the fact that the Revolving Loan and the Second Restated Revolving Note (the
“Note”) have matured, Lender has and had an immediate right to demand payment in
full of all Obligations and has and had no obligation to refrain from commencing
collection action against Borrower and/or each Guarantor to collect the
outstanding amounts due on all Obligations. Borrower and each Guarantor again
acknowledge and recognize that Lender’s willingness to continue to refrain from
demanding immediate payment in full of all Obligations and not commence
collection action is in the sole and absolute discretion of Lender.


2. Borrower and Guarantor again acknowledge that all Obligations under the Loan
Agreement are payable on DEMAND.  Borrower and each Guarantor again acknowledge
and recognize that even though all Obligations have matured including, without
limitation, the Revolving Loans, Borrower and each Guarantor is obligated to
strictly comply with the terms and conditions of the Loan Agreement and the
other documents executed and/or delivered in connection with the Loan Agreement
(the “Loan Documents”) so long as any Obligation remains unpaid.  So long as no
other Default or Event of Default occurs under the Loan Agreement or any other
Loan Document and Borrower and each Guarantor strictly comply with the terms and
conditions of this First Amendment, the Forbearance Agreement, the Loan
Agreement and the other Loan Documents, Lender will not demand immediate payment
in full of the Obligations and not institute suit to collect the Obligations or
foreclose on the Collateral during the Extended Forbearance Period.  NO FURTHER
FUNDS WILL BE ADVANCED UNDER THE REVOLVING LOAN.


3. Borrower and each Guarantor again acknowledge that Lender has a perfected
first position security interest in all tangible and intangible assets of each
such entity whether now owned or hereinafter acquired.


4. Borrower shall pay Lender an additional forbearance fee of $15,000.00 which
shall be due, earned and payable upon execution of this First Amendment.




5. By not later than April 27, 2010, time being of the essence, Borrower and
each Guarantor shall have executed this First Amendment and returned the same to
Lender together with the forbearance fee of $15,000.00 otherwise this offer by
Lender will terminate and be of no further force and effect.


6. Immediately upon execution of this First Amendment by Borrower and each
Guarantor:


(a) Borrower and each Guarantor shall fully and strictly comply with all
existing terms and conditions of the Note, the Loan Agreement, the other Loan
Documents, the Forbearance Agreement and this First Amendment;


(b) Borrower shall direct and instruct its current accountants to completely and
fully communicate with Lender and its representatives regarding Borrower’s
business;


(c) Borrower and each Guarantor shall fully and completely cooperate with Lender
and its representative in connection with the revolving credit facility, the
Forbearance Agreement and this First Amendment.


7. So long as the Extended Forbearance Period is in effect, Borrower shall pay
all accrued but unpaid interest monthly on the first day of each month on the
outstanding amount of all Obligations.  In addition, Borrower and each Guarantor
shall cause the outstanding principal balance of the Revolving loan to be
reduced by making monthly payments of principal of $35,000.00 on May 15, 2010,
June 15, 2010, and July 15, 2010, time being of the essence, and the outstanding
balance of the Revolving Loan on July 31, 2010, time being of the essence.


8. Borrower and each Guarantor acknowledge that the Obligations are and shall
continue to incur interest at the Default Rate of interest pursuant to the
provisions of the Loan Agreement, the other Loan Documents and the Forbearance
Agreement until all Obligations are paid in full.


9. To induce Lender to enter into this First Amendment, Borrower and Guarantor
shall, not later than May 6, 2010, time being of the essence, deliver to Lender
an executed opinion of counsel for Borrower and each Guarantor from a law firm
of recognized standing acceptable to Lender and in form and content acceptable
to Lender in its sole and absolute discretion.


10. Borrower and each Guarantor represent and warrant to Lender that there has
been no change in any of the information contained in the company certificates
dated January 11, 2010 delivered by Borrower, Casey Systems Inc., Casey Fire
Systems Inc. and Casey Systems Technologies Inc. to Lender.


11. By executing this First Amendment, Borrower and each Guarantor specifically
acknowledge that Lender’s agreement to forbear demanding immediate payment in
full of all Obligations and from vigorously pursuing collection action and
exercising its rights and remedies pursuant to the Note, the Loan Agreement, the
other Loan Documents and the Forbearance Agreement for the period from the date
hereof through July 31, 2010, does not constitute:


(a) any cure of any existing Default or Event of Default under the Note, the
Loan Agreement, any other Loan Document or the Forbearance Agreement;


(b) any waiver of any Default or Event of Default under the Note, the Loan
Agreement, any other Loan Document or the Forbearance Agreement by Lender; or


(c) an agreement on the part of Lender to extend the maturity date of the Note,
the Revolving Loan or any of Borrower’s other obligations under the Note, the
Loan Agreement, any other Loan Document, the Forbearance Agreement, this First
Amendment or the Extended Forbearance Period.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
BORROWER AND EACH GUARANTOR UNDERSTAND AND ACKNOWLEDGE THAT THE LENDER HAS NOT
AGREED TO EXTEND THE EXTENDED FORBEARANCE PERIOD BEYOND JULY 31, 2010.


12. Borrower and each Guarantor by executing this First Amendment confirm that
all of the representations and warranties set forth in the Loan Agreement are
true and correct and that all covenants of Borrower described therein have been
performed.  As of the date hereof, there have been no changes to the information
set forth in Schedules 5.2, 5.3, 5.8, 5.9, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18
and 5.23 of the Loan Agreement, copies of which are annexed hereto except as set
forth in such schedules.


13. Borrower and each Guarantor understand and acknowledge that the Extended
Forbearance Period is being afforded solely to provide Borrower with a period of
time within which Borrower may attempt to finance the Obligations with another
lender, and/or sell all or a portion of its assets and/or find investors for
Borrower’s business to provide funds to pay the Obligations in full.


14. Borrower and each Guarantor declare that it has been given the opportunity
to be advised by legal counsel of its choice in connection with this First
Amendment and acknowledge that it is not relying on any representations or
advice of Lender or its lawyers; that it is not acting under any
misrepresentation or misapprehension as to this First Amendment’s legal effect,
and that it has not been executed by it under duress.


15. As a condition of this First Amendment, each Guarantor expressly reaffirms
its respective obligations pursuant to any guaranty previously executed and
delivered to Lender by such Guarantor.


16. Except as expressly changed hereby, all of the terms and conditions of the
Second  Restated Revolving Note, the Loan Agreement, the other Loan Documents
and the Forbearance Agreement, and each other agreement executed and/or
delivered by Borrower or any Guarantor to Lender, remain in full force and
effect. Capitalized terms used in this First Amendment and not otherwise defined
herein shall have the meaning given to such terms in the Loan Agreement, the
other Loan Documents and the Forbearance Agreement.


17. This First Amendment contains the final expression of the parties with
regard to the subject matter hereto.  No prior course of dealing, discussions,
representations or negotiations between the parties, and no oral or extrinsic
evidence of any nature shall be used to supplement or modify any term of this
First Amendment.  Borrower and each Guarantor affirm that no understanding,
agreement, or representation which is inconsistent or in conflict with the terms
of this First Amendment has been made by or on behalf of Lender with respect to
the Defaults and Events of Default identified, or other provisions of this First
Amendment.


18. In the event any action, proceeding or arbitration is instituted to enforce
or interpret any of the terms of this First Amendment, including any action or
participation in or in connection with a case or proceeding under any Chapter of
the Bankruptcy Code or any successor statute, the prevailing party shall be
entitled to such sum as the court or arbitrator may adjudge reasonable as
attorney fees, whether the fees be at trial, hearing or on appeal from any
judgment, order or decree entered therein.  In addition to the foregoing, and
whether or not any court action or arbitration is involved, Borrower and each
Guarantor agree to pay all attorney and other third party fees incurred by
Lender for the protection of its interests or its Collateral, or enforcement of
its rights hereunder and the Note, the Loan Agreement the other Loan Documents
and the Forbearance Agreement, including, without limitation, the legal fees and
disbursements already incurred by Lender in connection with Borrower’s Defaults
and Events of Default under the Note, the Loan Agreement the other Loan
Documents, the Forbearance Agreement and this First Amendment.


19. Each and every right, remedy and power hereby granted to Lender or allowed
it by law or other agreement, shall be cumulative and shall not be exclusive of
any other right, remedy and power, and may be exercised concurrently,
consecutively or separately by Lender.  No failure or neglect on the part of
Lender to exercise and no delay in exercising any right, remedy or power
hereunder, under any other agreement, any other document, or by law, shall in
any way reduce, condition or limit Borrower’s or any Guarantor’s obligations
pursuant to this First Amendment with Lender.


20. Lender and Borrower intend that the relationship between Lender and Borrower
shall be that of creditor and debtor.  Nothing contained herein or in any
document referred to herein or executed or delivered in connection herewith
shall be deemed or construed to create control of Borrower's business or
enterprise, a partnership, tenancy-in-common, joint tenancy, joint venture or
co-ownership by or between Lender and Borrower.  Lender shall not be in any way
responsible or liable for the debts, losses, obligations or duties of Borrower
or any Guarantor with respect to its business or otherwise.  All obligations to
pay real property and other taxes, assessments, insurance premiums, and all
other fees and charges arising from the ownership, operation, or occupancy of
the business and property of Borrower or any Guarantor and to perform all other
agreements and contracts relating thereto shall be the sole responsibility of
Borrower or such Guarantor.  Consistent with the terms and provisions of this
First Amendment, Borrower and each Guarantor shall be free to determine and
follow its own policies and practices in the conduct of its business.


21. After the expiration or  termination of the Extended Forbearance Period,
nothing contained herein shall limit the right of Lender: (i) to foreclose
against any real or personal property or Collateral; (ii) to exercise self-help
remedies, such as set off or repossession; or (iii) to obtain provisional
remedies or process such as injunctive relief or the appointment of a receiver. 
The commencement and maintenance of an action for judicial relief, pursuit of
provisional remedies or the exercise of self-help remedies shall not constitute
a waiver of any other right or remedy.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
22. Borrower and each Guarantor again acknowledge and recognize there is no cure
or notice period in connection with the failure by Borrower or any Guarantor to
fully or completely comply with the terms and conditions of the Loan Agreement,
the other Loan Documents, the Forbearance Agreement and/or this First
Amendment.  Upon expiration or termination of the Extended Forbearance Period or
if there is further deterioration in the financial condition of Borrower or any
Guarantor, Lender shall have the right to immediately exercise any and all
rights and remedies provided under the Note, the Loan Agreement, the other Loan
Documents, the Forbearance Agreement and this First Amendment or provided in law
or in equity.


23. This First Amendment may be executed in any number of counterparts and by
each party on separate counterparts, each of which when so executed and
delivered shall be deemed an original and all of which taken together shall
constitute but one and the same First Amendment.


24. Borrower acknowledges that discussions may take place between itself and
Lender concerning additional modifications of the Note, the Loan Agreement, the
Forbearance Agreement and this First Amendment after the date hereof.  Lender in
its sole and absolute discretion may terminate any such discussions at any time
and for any reason or no reason and Lender shall have no liability for failing
to engage in or terminating any such discussions.  While the parties hereto may
reach preliminary agreement as to the modification of one or more provisions of
the Note, the Loan Agreement, the Forbearance Agreement and/or this First
Amendment, none of the undersigned shall be bound by any agreement on any
individual point until agreement is reached on every issue and the agreement on
all such issues has been reduced to a written agreement signed by Lender and
Borrower.  Further, the Loan Agreement, the Forbearance Agreement and this First
Amendment may only be amended by a written agreement executed by Borrower and
Lender and no negotiations or other actions undertaken by Lender shall
constitute a waiver of Lender's rights under the Note, the Loan Agreement, the
other Loan Documents, the Forbearance Agreement and/or this First Amendment
except to the extent specifically set forth in a written agreement complying
with the provisions of this paragraph.


25. Borrower and each Guarantor acknowledge and recognize that this document is
not binding upon Lender unless and until it is executed by Lender.  Further that
this document does not constitute an agreement to enter into any such amendment
to the Forbearance Agreement with respect to the Revolving Loan unless and until
it is executed by Lender.  Until executed by Lender, Lender reserves the right
to change the terms and conditions set forth in this document, and to terminate
any discussions with respect to entering into any amendment to the Forbearance
Agreement with Borrower and Guarantor.


26. Borrower and each Guarantor by executing this Agreement acknowledges that
there is due and owing on the Note as of April 23, 2010 the principal sum of $
1,185,006.91, which sum is not subject to any defense, counterclaim or
set-off.  Without limiting the forgoing, Borrower and each Guarantor hereby
release Lender, and the additional Released Parties described below from all
Released Claims.


(a) “Released Claims” means any and all claims, demands, causes of action,
actions, rights, liabilities, contract obligations, damages, attorneys’ fees,
costs, torts, suits, debts, sums of money, accountings, reckonings, bills,
covenants, controversies, agreements, promises, variances, trespasses, extents
and executions whatsoever, at law or in equity or otherwise, whether direct or
indirect, known or unknown, which Borrower or any Guarantor now owns or holds,
or has at any time heretofore owned or held, or may in the future own or hold,
against the persons and entities being released or any of them, in any capacity,
which are or may be based upon any facts, acts, omissions, conduct, purchases,
representations, contracts, agreements, events, causes or matters of any kind
occurring or existing at any time on or before the date this First Amendment is
signed by Borrower and each Guarantor whether or not arising in connection with
the Note and the Revolving Loan.


(b) Notwithstanding the foregoing, this release shall not extend to any
obligations of Lender specifically undertaken in this First Amendment.


(c) This release extends to and inures to the benefit of Lender and the
following Additional Released Parties: all of Lender’s past and present
shareholders, officers, directors, agents, employees, representatives, partners,
attorneys, accountants, insurers, employee benefit plans, parents, subsidiaries,
affiliates, predecessors, successors, transferees, assigns, and related entities
thereof, and all past and present shareholders, officers, directors, agents,
employees, marital communities, representatives, partners, attorneys and
accountants of any of those persons and entities.


(d) This release shall bind Borrower, each Guarantor and their respective heirs,
survivors, legatees, executors, personal representatives, receivers, trustees,
marital communities, successors, predecessors, subrogees, transferees and
assigns.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(e) Borrower and each Guarantor represent, warrant and agree:  (i) such party
understands it and he is releasing potentially unknown claims in connection with
the Note and Revolving Loan or otherwise; (ii) that this release is fairly and
knowingly made; (iii) that such party is aware that it and he may have limited
knowledge with respect to certain of the Released Claims; and (iv) the parties
specifically allocate the risk of any mistake by Borrower or any Guarantor in
entering into this release to Borrower and such Guarantor, respectively.


27. Lender is attempting to collect a debt, and any information obtained by
Lender will be used for that purpose. 


28. This First Amendment shall be governed by and construed in accordance with
the laws of the State of New Jersey.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals or
caused these presents to be signed by their proper corporate officers and their
proper corporate seals to be affixed hereto day and year first written above.


 

WITNESS:      SYNERGX SYSTEMS INC.           By:    John A. Poserina,
Secretary     Name:   Paul Mendez     Title:     Chief Executive Officer        
    WITNESS:     TD BANK, N.A.                 By:     Name:  Mark Murray    
Title:    Vice President      
WITNESS:
 
CASEY SYSTEMS, INC., Guarantor
          By: John A. Poserina, Secretary    Paul Mendez, President

 
 
                                                                        
 
 
                                                                       



[SIGNATURES CONTINUE NEXT PAGE]




 
7

--------------------------------------------------------------------------------

 




 

WITNESS:     
CASEY FIRE SYSTEMS INC., Guarantor
          By:    John A. Poserina, Secretary     Paul Mendez, President        
          WITNESS:    
CASEY SYSTEMS TECHNOLOGIES INC.,
   
Guarantor
            John A. Poserina, Secretary   Paul Mendez, President              

 
 
        

 
 
8

--------------------------------------------------------------------------------

 
 
 
 
Schedule 5.2


Other Corporate and Fictitious Names




None
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 5.3
 


 
Subsidiaries and Affiliates


 
Subsidiaries
 
Casey Systems Inc.
Casey Fire Systems Inc.
Casey Systems Technologies Inc.
Pyrotech Service Inc.
System Service Technology Corp.
FT Clearing
Casey Design Group Ltd.
Comco Technologies Inc.


 
Affiliates
 


Fire Indicating Recording Equipment Inc.


 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 

 
Schedule 5.8
 


 
Real Estate


1.           Owned Facilities:  None






Owned within the last 5 years:  None.




2.           Leased Properties:


209 Lafayette Drive, Syosset, New York
39-27 59th Street, Woodside, New York 11377


Leased Properties within the last 5 years:


253 West 35th Street, New York, New York




 
11

--------------------------------------------------------------------------------

 


Schedule 5.9
 
Registered Patents, Trademarks And Copyrights
 


None
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
Schedule 5.13


 
Litigation
 




A present employee alleges that former president of Casey Systems sexually
harassed her and the Company failed to act when she complained regarding the
harassment and that the Company retaliated against her.


The Company submitted its position statement to the EEOC and there has been no
decision or other information from the EEOC regarding this charge.


The Company denies all allegations and has insurance to cover this
allegation.  The Company has provided for the $25,000 deductible in its
financial statements as of September 30, 2008
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
Schedule 5.14


Locations of Records Relating to Receivables


For all Companies
209 Lafayette Drive, Syosset, New York 11791


For Casey Systems Inc. and Casey Fire Systems Inc.


39-27 59th Street, Woodside, New York 11377








 
14

--------------------------------------------------------------------------------

 


Schedule 5.15


Inventory Locations


For all Companies
209 Lafayette Drive, Syosset, New York 11791


For Casey Systems Inc. and Casey Fire Systems Inc.


39-27 59th Street, Woodside, New York 11377
 
 
 
 
 
 
 
 

 


 
15

--------------------------------------------------------------------------------

 


Schedule 5.16


Equipment Locations


. For all Companies
209 Lafayette Drive, Syosset, New York 11791


For Casey Systems Inc. and Casey Fire Systems Inc.


39-27 59th Street, Woodside, New York 11377
 
 
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 

 
Schedule 5.17


Liens


None
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
 
Schedule 5.18


Indebtedness
 
Company
           
Balance
                               
Ford Credit
           
$5,466.12 Ford Van 2006
P.O. Box 220564
             
Pittsburgh, PA 15257
             
Account #040495619
                             
Ford Credit
           
$6,445.11 Ford Van 2006
P.O. Box 220564
             
Pittsburgh, PA 15257
             
Account #040495462
                             
Ford Credit
           
$8,137.48 Ford Van 2006
P.O. Box 220564
             
Pittsburgh, PA 15257
             
Accounts #041561108
                             
Ford Credit
           
$8,638.29 Ford Van 2006
P.O. Box 220564
             
Pittsburgh, PA 15257
             
Account #041561157
                             
Ford Credit
           
$11,576.59 Ford Ranger 2008
P.O. Box 220564
             
Pittsburgh, PA 15257
             
Account #043476283
                             




 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
 
Schedule 5.23


List of Bank and Securities Accounts
 
Company
 
Account #
 
Bank – Address
         
Synergx Systems
 
954-042387
 
HSBC
       
603 Jericho Turnpike
       
Syosset, NY 11791
             
3982198189
 
TD Banknorth, N.A.
       
1000 MacArthur Blvd.
       
Mahwah, NJ 07430
         
Casey Systems
 
954-703839
 
HSBC
       
603 Jericho Turnpike
       
Syosset, NY 11791
             
954-053729
 
HSBC
       
603 Jericho Turnpike
       
Syosset, NY 11791
         
 
 
3982198202
 
TD Banknorth, N.A.
       
1000 MacArthur Blvd.
       
Mahwah, NJ 07430
         
Citizens Business
 
954-71002-9
 
HSBC
Credit Company as
     
603 Jericho Turnpike
Agent for Casey
     
Syosset, NY  11791
Systems Inc.
                 
Systems Service
 
954-703880
 
HSBC
Technology
     
603 Jericho Turnpike
       
Syosset, NY 11791
         
FT Clearing
 
954-700058
 
HSBC
       
603 Jericho Turnpike
       
Syosset, NY 11791
         
Casey Fire Systems Inc.
 
954-073444
 
HSBC
       
603 Jericho Turnpike
       
Syosset, NY 11791
         
Casey Systems Technologies Inc.
  954-073266  
HSBC
       
603 Jericho Turnpike
       
Syosset, NY 11791

 
 
 
20
